DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claims 1-20 are pending.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, 11, and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "approximately" in claim 4 is a relative term which renders the claim indefinite.  The term " approximately" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "approximately" in claim 5 is a relative term which renders the claim indefinite.  The term " approximately" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "approximately" in claim 11 is a relative term which renders the claim indefinite.  The term " approximately" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "approximately" in claim 16 is a relative term which renders the claim indefinite.  The term " approximately" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
The term "approximately" in claim 17 is a relative term which renders the claim indefinite.  The term " approximately" is not defined by the claim and the specification does not provide a standard for ascertaining the requisite degree. It is unclear what the term is intended to convey, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 5-6, 14-15, and 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Hansen et al, US Patent Pub. US 20130275055 A1 (hereinafter Hansen).

Claim 1
Hansen discloses a method, comprising: receiving, by a device and from a sensor device, sensing data associated with a fiber optic cable (Hansen, Para [0071-72], [0240-241] - - A computer/device receiving sensing data associated with an optical fibre/”fiber optic cable” from a from a sensor.), the sensing data comprising vibrations produced over a period of time in an environment where the fiber optic cable is laid (Hansen, Para [0162], [0168-169] - - Sensing data is produced by vibrations in a time period/”period of time” in the environment that the optical fibre/”fiber optic cable” is located/laid.); determining, by the device and based on the sensing data, a sensing profile (Hansen, Para [0060], [0149-151], [0220-221] - - The computer/device calibrates/determines a normal vibration pattern/”sensing profile” based on the vibration sensing data.), wherein the sensing profile indicates a measure of vibration as a function of distance along the fiber optic cable and as a function of time (Hansen, Para [0149-151] - - The computer/device calibrates/determines the normal vibration pattern/”sensing profile” based on the vibration sensing data collected that includes the position/”distance along the fiber” as a function of time.); receiving, by the device and from the sensor device, new sensing data associated with the fiber optic cable, the new sensing data being produced by the environment associated with the fiber optic cable after the period of time (Hansen, Para [0064], [0097], [0126-127] - - The computer/device receives new sensing data produced by the environment around/associated with the optical fibre/”fiber optic cable” after the time period/”period of time” used for calibration.); determining, by the device and based on the new sensing data, that the new sensing data satisfies a vibration deviation criteria, relative to the sensing profile, for a duration threshold (Hansen, Para [0162-168] - - The computer/device determines, based on the new sensing data relative to the predefined normal vibration pattern/”sensing profile”, that the new sensing data exceeds/satisfies a level above a max-level set-point/”vibration deviation criteria” over a time period/”duration threshold”.), wherein the new sensing data, by satisfying the vibration deviation criteria for the duration threshold, indicates that the environment includes an activity associated with an increased likelihood of damage to the fiber optic cable relative to the sensing data (Hansen, Para [0162-168] - - The new vibration sensing data indicating that exceeding/satisfying a level above a vibration max-level set-point/”vibration deviation criteria” over a time period/”duration threshold” includes a potential or actual danger of damaging of the structure with the optical fibre/”fiber optic cable”.); and performing, by the device, one or more actions based on the new sensing data satisfying the vibration deviation criteria for the duration threshold. (Hansen, Para [0162-168] - - The computer/device activates an alarm/”performing one or more actions” based on the new vibration sensing data indicating that exceeding/satisfying a level above a max-level set-point/”vibration deviation criteria” over a time period/”duration threshold”.)

Claim 2
Hansen discloses all the limitations of the base claims as outlined above.  
Hansen further discloses the period of time includes a plurality of days (Hansen, Para [0081] - - Sensing data produced by vibrations in a time period/”period of time” that includes a plurality of days.); and determining the sensing profile comprises analyzing the sensing data to identify a representative value of the measure of vibration for a plurality of times of day for a plurality of locations along a length of the fiber optic cable. (Hansen, Para [0071-72], [0220-221], [0266] - - The computer/device calibrates/determines a normal vibration pattern/”sensing profile” based on the vibration sensing data that includes a regulating mechanism to take into account the changes in background noise levels/” representative value” over time/”plurality of times of day” for a plurality of locations along a length of the optical fibre/”fiber optic cable”.)

Claim 3
Hansen discloses all the limitations of the base claims as outlined above.  
Hansen further discloses the measure of vibration includes frequency. (Hansen, Para [0135-136] - - Measure of vibration includes frequency.)

Claim 5
Hansen discloses all the limitations of the base claims as outlined above.  
Hansen further discloses the duration threshold is greater than or equal to approximately 5 minutes. (Hansen, Para [0168] - - The time period/”duration threshold” is greater than 5 minutes.)

Claim 6
Hansen discloses all the limitations of the base claims as outlined above.  
Hansen further discloses sending a notification to one or more devices regarding the potential for damage of the fiber optic cable. (Hansen, Para [0133-134] - - Sending an alarm/notification to computers and vessels/”one or more devices” regarding potential damage to the optical fibre/”fiber optic cable”.)

Claim 14
Hansen discloses a non-transitory computer-readable medium storing instructions, the instructions comprising: one or more instructions that, when executed by one or more processors (Hansen, Para [0021] - - A computer/device with processors and memory/”non-transitory computer-readable medium storing instructions” .), cause the one or more processors to: determine a vibration deviation criteria corresponding to a segment of a fiber optic cable (Hansen, Para [0219], [0265-270] - - The computer/device determines a max-level set-point/”vibration deviation criteria” corresponding to a section/segment of an optical fibre/”fiber optic cable”.); monitor sensing data associated with vibration signals detected at the segment of the fiber optic cable(Hansen, Para [0219], [0265-270] - - The computer/device monitors vibration sensing data at a section/segment of the optical fibre/”fiber optic cable”.); determine, based on monitoring the sensing data, that the sensing data satisfies the vibration deviation criteria at the segment of the fiber optic cable for a duration threshold (Hansen, Para [0162-168] - - The computer/device determines, based on the vibration sensing data relative to the predefined normal vibration pattern, that the vibration sensing data exceeds/satisfies a level above a max-level set-point/”vibration deviation criteria” over a time period/”duration threshold”.), wherein the sensing data, by satisfying the vibration deviation criteria for the duration threshold, indicates that the sensing data was produced by a construction activity (Hansen, Para [0240], Fig. 3 refs 29a - - Potentially damaging activity including a digging tool/”construction activity”.); and perform one or more actions, based on the sensing data satisfying the vibration deviation criteria for the duration threshold. (Hansen, Para [0162-168] - - The computer/device activates an alarm/”performing one or more actions” based on the vibration sensing data indicating that exceeding/satisfying a level above a max-level set-point/”vibration deviation criteria” over a time period/”duration threshold”.)

Claim 15
Hansen discloses all the limitations of the base claims as outlined above.  
Hansen further discloses the one or more instructions, prior to determining the vibration deviation criteria, further cause the one or more processors to receive baseline sensing data associated with vibration signals detected at the segment of the fiber optic cable (Hansen, Para [0060], [0149-151], [0220-221] - - The computer/device calibrates/determines a normal vibration pattern/”baseline sensing data” based on the vibration sensing data.); and the one or more instructions, when determining the vibration deviation criteria, cause the one or more processors to determine a deviation threshold based on the baseline sensing data. (Hansen, Para [0162-168] - - Setting a max-level set-point/”deviation threshold” based on the normal vibration pattern/”baseline sensing data”.)

Claim 18
Hansen discloses all the limitations of the base claims as outlined above.  
Hansen further discloses the construction activity includes at least one of excavation, digging, or drilling. (Hansen, Para [0240], Fig. 3 refs 29a - - Potentially damaging activity including a digging tool/excavation.)


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 7 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al, US Patent Pub. US 20130275055 A1 (hereinafter Hansen) as applied to Claims 1-3, 5-6, 14-15, and 18 above, and in view of Yoda et al, US Patent Pub. US 20220244097 A1 (hereinafter Yoda).

Claim 7
	Hansen further teaches the potentially damaging activity includes excavation. (Hansen, Para [0240], Fig. 3 refs 29a - - Potentially damaging activity including a digging tool/excavation.)
But Hansen fails to specify the one or more actions include causing a technician or an autonomous vehicle to be dispatched to a location to along the fiber optic cable to verify that the activity includes excavation and/or to provide an alert regarding a potential for damage to the fiber optic cable; and prior to performing the one or more actions, the method further comprises: determining the location of the activity based on the new sensing data.
However, Yoda teaches the one or more actions include causing a technician to be dispatched to a location to along the fiber optic cable to verify that the activity includes excavation and/or to provide an alert regarding a potential for damage to the fiber optic cable; and prior to performing the one or more actions, the method further comprises: determining the location of the activity based on the new sensing data. (Yoda, Para [0129-130], [0141] - - Identifying/determining the location of a sign of breakage/excavation and notifying an alert that allows for a work to be dispatched to the location in order to take actions/”verify that the activity includes excavation and/or to provide an alert” concerning the breakage/excavation.)
Hansen and Yoda are analogous art because they are from the same field of endeavor.  They relate to optical fiber sensing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above optical fiber sensing system, as taught by Hansen, and incorporating the identification of the location of a sign of breakage and notifying an alert that allows for a work to be dispatched to the location in order to take actions concerning the breakage, as taught by Yoda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent further damage to a pipe by identification of the location of a sign of breakage and notifying an alert that allows for a work to be dispatched to the location in order to take actions concerning the breakage, as suggested by Yoda (Para [0106]).

Claim 19
Hansen discloses all the limitations of the base claims as outlined above.  
But Hansen fails to specify the one or more actions include causing a vehicle to be dispatched to the segment of the fiber optic cable to verify that the construction activity produced the sensing data.
However, Yoda teaches the one or more actions include causing a vehicle to be dispatched to the segment of the fiber optic cable to verify that the construction activity produced the sensing data. (Yoda, Para [0129-130], [0141] - - Identifying/determining the location of a sign of breakage/excavation and notifying an alert that allows for a worker/vehicle to be dispatched to the location of the section/segment in order to take actions/”verify that the construction activity produced the data” concerning the breakage/excavation.)
Hansen and Yoda are analogous art because they are from the same field of endeavor.  They relate to optical fiber sensing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above optical fiber sensing system, as taught by Hansen, and incorporating the identification of the location of a sign of breakage and notifying an alert that allows for a worker to be dispatched to the location of the section in order to take actions concerning the breakage, as taught by Yoda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent further damage to a pipe by identification of the location of a sign of breakage and notifying an alert that allows for a work to be dispatched to the dispatched to the location of the section in order to take actions concerning the breakage, as suggested by Yoda (Para [0106]).

Claim 20
Hansen discloses all the limitations of the base claims as outlined above.  
Hansen further discloses provide the alert regarding the potential for damage of the fiber optic cable. (Hansen, Para [0133-134] - - Sending an alarm/alert to computers and vessels regarding potential damage to the optical fibre/”fiber optic cable”.)
But Hansen fails to specify determine a geographic location of the segment of the fiber optic cable; and wherein the one or more actions include: causing an autonomous vehicle to be dispatched to the geographic location to provide an alert regarding a potential for damage of the fiber optic cable, or causing a technician to be dispatched to the geographic location to provide the alert regarding the potential for damage of the fiber optic cable.
However, Yoda teaches determine a geographic location of the segment of the fiber optic cable; and causing a technician to be dispatched to the geographic location to provide the alert regarding the potential for damage of the fiber optic cable. (Yoda, Para [0129-130], [0141] - - Identifying/determining the location/”geographic location” of a sign of breakage/excavation and notifying an alert that allows for a worker/vehicle to be dispatched to the location/”geographic location” of the section/segment in order to take actions/”provide the alert” concerning the breakage/”potential for damage.)
Hansen and Yoda are analogous art because they are from the same field of endeavor. They relate to optical fiber sensing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above optical fiber sensing system, as taught by Hansen, and incorporating the identification of the location of a sign of breakage and notifying an alert that allows for a worker to be dispatched to the location of the section in order to take actions concerning the breakage, as taught by Yoda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent further damage to a pipe by identification of the location of a sign of breakage and notifying an alert that allows for a work to be dispatched to the dispatched to the location of the section in order to take actions concerning the breakage, as suggested by Yoda (Para [0106]).


Claim(s) 8-10 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al, US Patent Pub. US 20130275055 A1 (hereinafter Hansen), in view of Yoda et al, US Patent Pub. US 20220244097 A1 (hereinafter Yoda).

Claim 8
Hansen teaches a device, comprising: one or more memories; and one or more processors communicatively coupled to the one or more memories (Hansen, Para [0021] - - A computer/device with memory and processors.), configured to: receive, from a sensor device, a first set of sensing data associated with a first vibration signal that is detected at a location along a fiber optic cable (Hansen, Para [0071-72], [0240-241] - - A computer/device receiving first sensing data associated with an optical fibre/”fiber optic cable” from a from a sensor detecting normal vibrations produced by the environment around/”location along”.), receive, from the sensor device, a second set of sensing data associated with a second vibration signal that is detected at the location along the fiber optic cable (Hansen, Para [0064], [0097], [0126-127] - - The computer/device receives a second set of vibration sensing data produced by the environment around/”location along” the optical fibre/”fiber optic cable”.), wherein the second amplitude of the second vibration signal satisfies a vibration deviation criteria for a duration threshold (Hansen, Para [0162-168] - - The computer/device determines, based on the second sensing data relative to the predefined normal vibration pattern/”sensing profile”, that the second sensing data exceeds/satisfies a level above a vibration max-level set-point/”vibration deviation criteria” over a time period/”duration threshold”.), and wherein the second set of sensing data is produced by an activity having an increased likelihood of damage to the fiber optic cable relative to the first set of sensing data (Hansen, Para [0162-168] - - The new sensing data indicating that exceeding/satisfying a level above the vibration max-level set-point/”vibration deviation criteria” over a time period includes a potential or actual danger of damaging of the structure with the optical fibre/”fiber optic cable”.); and perform one or more actions to prevent the activity from damaging the fiber optic cable and/or disrupting fiber optic communication. (Hansen, Para [0162-168] - - The computer/device activates an alarm/”performing one or more actions” based on the new sensing data indicating that exceeding/satisfying a level above a max-level set-point/”vibration deviation criteria” over a time period/”duration threshold”.)
But Hansen fails to specify wherein the first set of sensing data includes a first amplitude of the first vibration signal; wherein the second set of sensing data includes a second amplitude of the second vibration signal.
However, Chen teaches the first and second set of sensing data includes an amplitude of the vibration signal. (Chen, Para [0032] - - Monitored signal data/”first and second set of sensing data” includes the amplitude of the vibration signal.)
Hansen and Chen are analogous art because they are from the same field of endeavor.  They relate to optical fiber sensing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above optical fiber sensing system, as taught by Hansen, and incorporating the monitored signal data including the amplitude of the vibration signal, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to distinguish an event type based on the monitored signal data including the amplitude of the vibration signal, as suggested by Chen (Para [0032]).

Claim 9
The combination of Hansen and Chen teaches all the limitations of the base claims as outlined above.  
The combination of Hansen and Chen further teaches the activity is excavation. (Hansen, Para [0240], Fig. 3 refs 29a - - Potentially damaging activity including a digging tool/excavation.)

Claim 10
The combination of Hansen and Chen teaches all the limitations of the base claims as outlined above.  
The combination of Hansen and Chen further teaches receive the second set of sensing data after receiving the first set of sensing data. (Hansen, Para [0060], [0064], [0097], [0126-127], [0149-151], [0220-221] - - The computer/device calibrates/determines a normal vibration pattern/”sensing profile” calibration based on the first set of vibration/sensing data, and receives the second set of data produced by the environment around/associated with the optical fibre/”fiber optic cable” after the time period used for the normal vibration pattern/”sensing profile” calibration.)

Claim 13
The combination of Hansen and Chen teaches all the limitations of the base claims as outlined above.  
The combination of Hansen and Chen further teaches determine, based on receiving the second set of sensing data, that (Hansen, Para [0162-168] - - The new sensing data indicating that exceeding/satisfying a level above a max-level set-point/”vibration deviation criteria” over a time period/”duration threshold” includes a potential or actual danger of damaging of the structure with the optical fibre/”fiber optic cable”.); and perform the one or more actions based on determining that the second vibration signal satisfies the vibration deviation criteria for the duration threshold. (Hansen, Para [0162-168] - - The computer/device activates an alarm/”performing one or more actions” based on the new sensing data indicating that exceeding/satisfying a level above a max-level set-point/”vibration deviation criteria” over a time period/”duration threshold”.)
Chen further teaches the first and second set of sensing data includes an amplitude of the vibration signal. (Chen, Para [0032] - - Monitored signal data/”first and second set of sensing data” includes the amplitude of the vibration signal.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above optical fiber sensing system, as taught by Hansen, and further incorporating the monitored signal data including the amplitude of the vibration signal, as taught by Chen.  
One of ordinary skill in the art would have been motivated to do this modification in order to distinguish an event type based on the monitored signal data including the amplitude of the vibration signal, as suggested by Chen (Para [0032]).


Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hansen et al, US Patent Pub. US 20130275055 A1 (hereinafter Hansen) in view of Chen et al, US Patent Pub. US 20200393290 A1 (hereinafter Chen), as applied to claims 8-10 and 13 above, and in view of Yoda et al, US Patent Pub. US 20220244097 A1 (hereinafter Yoda) 

Claim 12
The combination of Hansen and Chen teaches all the limitations of the base claims as outlined above.  
But the combination of Hansen and Chen fails to specify determine a geographic location of the activity based on the location along the fiber optic cable; and wherein the one or more processors, when performing the one or more actions, are configured to cause a technician to be dispatched to the geographic location to provide an alert regarding a potential for damage of the fiber optic cable.
However, Yoda teaches determine a geographic location of the activity based on the location along the fiber optic cable; and wherein the one or more processors, when performing the one or more actions, are configured to cause a technician to be dispatched to the geographic location to provide an alert regarding a potential for damage of the fiber optic cable. (Yoda, Para [0129-130], [0141] - - Identifying/determining the location of a sign of breakage/excavation and notifying an alert that allows for a work to be dispatched to the location in order to take actions/”verify that the activity includes excavation and/or to provide an alert” concerning the breakage/excavation.)
Hansen and Yoda are analogous art because they are from the same field of endeavor.  They relate to optical fiber sensing systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above optical fiber sensing system, as taught by Hansen, and incorporating the identification of the location of a sign of breakage and notifying an alert that allows for a work to be dispatched to the location in order to take actions concerning the breakage, as taught by Yoda.  
One of ordinary skill in the art would have been motivated to do this modification in order to prevent further damage to a pipe by identification of the location of a sign of breakage and notifying an alert that allows for a work to be dispatched to the location in order to take actions concerning the breakage, as suggested by Yoda (Para [0106]).


Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Hoff et al, US Patent Pub. US 20160139196 A1 relates to claims 1, 3, 8, 14, and 17 regarding vibration monitoring in fiber optic cables, vibration amplitude, vibration frequency, alarming thresholds, and predefined time intervals.
Wysocki et al, US Patent Pub. US 20160274064 A1 relates to claims 1-3, 6-8, 12, 14, 17, and 20 regarding vibration monitoring in fiber optic cables, vibration amplitude, vibration frequency, location determination, and alarming thresholds.
Nagrodsky et al, US Patent Pub. US 20180156757 A1 relates to claims 1-3, 6-8, 12, 14, and 20 regarding vibration monitoring in fiber optic cables, vibration amplitude, vibration frequency, location determination, alarm thresholds, and predefined time intervals.
Foster et al, US Patent Num. US 3455149 A relates to claims 1, 3, 8, and 14 regarding vibration amplitude monitoring.
Hino et al, US Patent Pub. US 20220170766 A1 relates to claims 1-3, 6-8, 12, 14, 17, and 20 regarding vibration monitoring in fiber optic cables, vibration amplitude, vibration frequency, sampling periods, occurrence location determination, and alarming thresholds.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119